The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicant’s 03/07/2022 After Final Consideration Pilot Program 2.0 submission in the Application 16/941,558 by JIANG et al. for “METHOD AND DEVICE IN UE AND BASE STATION PERFORMANING BEAM SWEEPING BASED TRANSMISSION”, which was filed on 07/29/2020. The amendment/response to the claims has been entered.  

Response to Amendment
Per the 03/07/2022 Amendment:  
Claims 1, 7, 12, 18 are amended. 
Claims 3, 6, 11, 14, 17 and 22 are cancelled.
Claims 1-2, 4-5, 7-10, 12-13, 15-16 and 18-21 are pending.

In view of the 03/07/2022 claim amendments, i.e., “the first radio signal comprises P1 DMRS port(s), and the P1 DMRS port(s) is(are) transmitted by the P1 antenna port(s) respectively, and the second radio signal comprises P2 DMRS port(s), and the P2 DMRS port(s) is(are) transmitted by the P2 antenna port(s) respectively; a transmission channel corresponding to the first radio signal is a Downlink Shared Channel (DL-SCH), a transmission channel corresponding to the second radio signal is a DL-SCH.” (as recited in independent claims 1, 7, 12 and 18) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, 15-16 and 18-21 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 03/07/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the first radio signal comprises P1 DMRS port(s), and the P1 DMRS port(s) is(are) transmitted by the P1 antenna port(s) respectively, and the second radio signal comprises P2 DMRS port(s), and the P2 DMRS port(s) is(are) transmitted by the P2 antenna port(s) respectively; a transmission channel corresponding to the first radio signal is a Downlink Shared Channel (DL-SCH), a transmission channel corresponding to the second radio signal is a DL-SCH.” (as recited in independent claims 1, 7, 12 and 18) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

Regarding claim 1, OH et al. (US20180262252A1) teaches A method in a User Equipment (UE) for dynamic scheduling, comprising: (OH, Fig. 29, paragraphs 321-322, receiving first configuration information; (OH, Fig. 29, step 2910, paragraphs 321-322, teach the UE receiving configuration information.) and receiving a first radio signal and a second radio signal in first time domain resources and second time domain resources respectively; (OH, Fig. 29, step 2910, paragraphs 321-322, teach the UE receiving configuration information.)
wherein a first bit block is used for generating the first radio signal and the second radio signal; the first configuration information is applied to the first radio signal and the second radio signal, (OH, Fig. 29, step 2940, paragraph 322, teach the received configuration information applied to generating the feedback.) and the first configuration information includes at least one of a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) or a Redundancy Version (RV); 
the first radio signal is transmitted by a first antenna port group, and the second radio signal is transmitted by a second antenna port group; the first antenna port group and the second antenna port group comprise P1 antenna port(s) and P2 antenna port(s) respectively; the P1 and the P2 are positive integers respectively; none of the antenna ports in the first antenna port group  belongs to the second antenna port group, (OH, paragraph 405 teaches the feedback configuration information based on antenna port group corresponding to each antenna port group.)

EINHAUS et al. (US20170078126A1) teaches and the first configuration information includes a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) and a Redundancy Version (RV); (EINHAUS, paragraph 139 teaches transport block specific scheduling information comprising eight bits comprising modulation and coding indication (MCS), new data indicator (NDI) and redundancy version (RV) indication.)
Furthermore, EINHAUS teaches the first bit block is a TB; the first configuration information is used for determining the first antenna port group and the second antenna port group. (EINHAUS, Figs. 3A-E, paragraphs 133-140, teach the first bit block as a Transport block (see Figs. 3A-E: “Transport block”) and further teach using specified antenna port groups- for example, zero bits, two bits, three bits, or six bits depending on the number of antenna ports at the eNB (i.e. configuration information used for determining the first antenna port group and the second antenna port group).

JIANG et al. (US20190109686A1) teaches and a second radio signal in first time domain resources and second time domain resources respectively; (JIANG, Fig. 5, paragraphs 77-79, teach generating and transmitting multiple signals comprising configuration for first and second group resources.)

However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein a first bit block is used for generating the first radio signal and the second radio signal;” and “the first radio signal comprises P1 DMRS port(s), and the P1 DMRS port(s) is(are) transmitted by the P1 antenna port(s) respectively, and the second radio signal comprises P2 DMRS port(s), and the P2 DMRS port(s) is(are) transmitted by the P2 antenna port(s) respectively; a transmission channel corresponding to the first radio signal is a Downlink Shared Channel (DL-SCH), a transmission channel corresponding to the second radio signal is a DL-SCH  (in combination with the other limitations) as similarly recited in independent claims 1, 7, 11 and 17.

	Additionally, WANG et al. (US20160112173A1) (Fig. 1, paragraphs 221-225) teaches receiving reference signal resource configuration information including antenna port quantity information and resource configuration index, but does not describe “wherein a first bit block is used for generating the first radio signal and the second radio signal;” and “the first radio signal comprises P1 DMRS port(s), and the P1 DMRS port(s) is(are) transmitted by the P1 antenna port(s) respectively, and the second radio signal comprises P2 DMRS port(s), and the P2 DMRS port(s) is(are) transmitted by the P2 antenna port(s) respectively; a transmission channel corresponding to the first radio signal is a Downlink Shared Channel (DL-SCH), a transmission channel corresponding to the second radio signal is a DL-SCH

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Double Patenting
Patent No. 10,785,785 B2 belongs to the same Patent Family and teach information that is relevant to the current Application, because it presents inventions that not have been obvious to configure the first radio signal as comprising P1 DMRS port(s), and the P1 DMRS port(s) is(are) transmitted by the P1 antenna port(s) respectively, and the second radio signal comprises P2 DMRS port(s), and the P2 DMRS port(s) is(are) transmitted by the P2 antenna port(s) respectively; a transmission channel corresponding to the first radio signal is a Downlink Shared Channel (DL-SCH), a transmission channel corresponding to the second radio signal is a DL-SCH.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/WALLI Z BUTT/Examiner, Art Unit 2412